Case 2:14-cv-08134-KM-MAH Document 65 Filed 09/04/19 Page 1 of 1 PageID: 893



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY



DENNIS MAZZETTI, individually and
on behalf of M. as the “next                   Civ. No. 14-8134 (1KM) (MAN)
friend” of D.M. a minor,
                                                         ORDER
      Plaintiff,

V.


THE NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY (“DCP&P”) (formerly
Division of Youth and Family
Services), et al.,

      Defendants.



      THIS MATTER having come before the Court the motion of defendants
Kimberly Roberts and Erica Zapata for summary judgment (DE 42, 60); and
the plaintiff having submitted papers in response (DE 56, 57, 58); and the
Court having considered the papers before it without oral argument pursuant
to Fed. R. Civ. P. 78(b); for the reasons discussed in the Opinion filed herewith,
and for good cause shown:
      IT IS this 4th day of September, 2019,
      ORDERED that defendants’ motion for summary judgment (DE 42) is
GRANTED.
      The c]erk shall close the file.




                                                    on. Kevin MdNulty
                                                   United States District Ju     e
